Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 24, 2021

                                     No. 04-20-00583-CV

                               Kevin DOTY and Elizabeth Doty,
                                        Appellants

                                               v.

  Richard DAVIDSON and Javline Ranch (a General Partnership), a/k/a Javelin Ranch, a/k/a
                                Javelin Ranch, LP,
                                    Appellees

                From the 229th Judicial District Court, Jim Hogg County, Texas
                                 Trial Court No. CC-15-100
                        Honorable Leonel Alejandro, Judge Presiding


                                        ORDER

    The district clerk is ordered to file a supplemental clerk’s record containing: (1) the Order
Granting Plaintiffs’ Amended Motion for Summary Judgment signed on November 19, 2018; (2)
the Order Denying Defendants’ Second Amended Motion for Summary Judgment signed on
November 6, 2020; (3) the Order Granting a Severance signed on November 6, 2020; and (4) any
other pleadings listed in the November 6, 2020 Severance Order that are not contained in the
original clerk’s record. The supplemental clerk’s record must be filed within ten (10) days from
the date of this order.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court